Exhibit 10.21

 

RESTORATION PLAN

 

At its August 7, 2002 meeting, the Compensation Committee of the Board reviewed
and agreed to, in principle, a recommendation regarding a nonqualified benefit
restoration plan.  The recommendation was as follows:

 

“Establish a restoration plan for the executives who are impacted by limits on
tax-qualified defined contribution plans to make up for benefits lost due to
statutory limitations.”

 

The recommended plan provisions are summarized below:

 

PROVISION

 

DETAILS

 

COMMENTS

Effective Date

 

First payroll following January 1, 2003

 

 

Plan Objective

 

To restore employer matching contributions that would be otherwise limited due
to eligible participants reaching the compensation and deferral limit caps
imposed on qualified plan contributions and benefits reductions occurring from
nondiscrimination test

 

For government business unit executives, this plan also restores benefits lost
because bonuses are not included in compensation under the qualified plan

Eligibility

 

All approved Executives (approximately 120)

 

Currently approximately 100 would receive benefits

Plan Year

 

Calendar Year

 

 

Eligible Compensation

 

Annual Base Salary
Annual Cash Incentive Awards
Retention and Emergence Awards 


(inclusive of any amounts that are voluntarily deferred)

 

For non-government business unit executives, this is the same definition of
compensation as the qualified plan. For government business unit executives,
compensation considered for qualified plan excludes bonuses

Deferral Requirements

 

Executive must defer at least the lesser of 5% (6% for “Government) of qualified
plan “eligible compensation” or the 402(g) deferral limit ($12,000 in 2003)

 

 

Allocation Frequency

 

Participant accounts will be credited beginning with the first payroll period in
which limits are triggered and each payroll period thereafter

 

For “government” executives not on Washington Group payroll system, it will be
necessary to credit accounts on an annual basis

Years of Service/Vesting

 

Participants will be immediately 100% vested in all amounts credited

 

 

Account Crediting Rate

 

Matching amounts are credited with an interest rate equal to Moody’s August
long-term corporate bond yield average (Aaa, Aa, A, Baa) based on bonds with
maturities 20 years and above, adjusted annually on a predetermined date

 

Moody’s long-term corporate bond yield average for the month of August was 7.06%

Additional Employer Contributions

 

At the company’s discretion additional amounts may be contributed to meet
special circumstances

 

e.g. , an executive hired mid-year who has already hit contribution limits with
a previous employer

Forms of Payment

 

Lump sum or


Five-, Ten- or Fifteen-year installments (for balances of at least $50,000).


Election made upon participation, may change any time but effective only if made
at least 12 months before retirement, termination, death or disability

 

Valued at termination

Funding

 

Benefits will not be funded and no trust will be established Individual,
notional accounts established and maintained by the company (or third party
administrator)

 

 

 

--------------------------------------------------------------------------------


 


PROPOSED RESTORATION PLAN – ESTIMATED COST

 

Total number of executives*

 

Approximately 120

 

Projected 2002 executive compensation

 

$

33,640,000

 

Annual cost based on projected 2002 executive compensation

 

$

513,000

 

2003 Emergence Bonuses (1 year after emergence)

 

$

5,533,000

 

Additional one-time cost in 2003 Emergence Bonuses

 

$

268,000

 

 

•                  Assumes all executives defer at least the lesser of 5% (6%
for Government) of qualified plan “eligible compensation” or the 402(g) deferral
limit ($12,000 in 2003).

 

•                  Compensation = Base salary plus target bonus

 

•                  For non-government executives, this is the same definition of
pay as the qualified plan.

 

•                  For government executives, pay considered for qualified plan
does not include bonuses.

 

•                  Benefit Restoration plan restores benefits lost due to the
401(a)(17) compensation limit ($200,000) and the 402(g) deferral limit
($11,000).

 

•                  For the government executives, the Benefit Restoration plan
also restores benefits lost because bonuses are not included in compensation for
the qualified plan.

 

•                  We have not considered the potential effects of limitations
due to nondiscrimination testing.

 

2

--------------------------------------------------------------------------------